                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




   MR. RENÉ D. EDWARDS,                 1:16-cv-5702-NLH-AMD

                Plaintiff,              ORDER

          v.

   JAMES R. GAHM, et al.,

                Defendants.



     For the reasons expressed in the Court's Opinion filed

today,

     IT IS on this     1st     day of     November   , 2018

     ORDERED that the MOTION to Dismiss by JAMES R. GAHM and

DANA PETRONE [19] be, and the same hereby is, GRANTED; and it is

further

     ORDERED that the MOTION to Dismiss by ANDREW LARUE [37] be,

and the same hereby is, GRANTED; and it is further

     ORDERED that Plaintiff’s MOTION for Entry of Default,

MOTION for Default Judgment as to OFFICER PTLM-BURROWS [39] be,

and the same hereby is, DENIED; and it is further

     ORDERED that Plaintiff’s claims against all Defendants are

DISMISSED WITH PREJUDICE; and it is further

     ORDERED that Plaintiff’s MOTION for Jury Trial [38], MOTION

for Order/Hearing on Summary Judgment [41], and MOTION to
Appoint Pro Bono Counsel [47] be, and the same hereby are,

DENIED AS MOOT; and it is finally

     ORDERED that the Clerk of the Court shall mark this matter

as CLOSED.



                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                2
